Citation Nr: 0335286	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for Raynaud's 
phenomenon as secondary to service-connected autoimmune 
hemolytic anemia.

2.  Entitlement to an increased rating for autoimmune 
hemolytic anemia , currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for deep venous 
thrombosis of the right leg, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that during the pendency of this appeal, a 
September 2002 rating decision granted an increased rating to 
40 percent for deep venous thrombosis of the right leg.  The 
rating decision stated that it was considered a total grant 
per the veteran's statement at the time of an informal 
hearing.  However, as the increased rating did not constitute 
a full grant of all benefits possible for the veteran's deep 
venous thrombosis of the right leg, and as the veteran has 
not withdrawn his claim (under 38 C.F.R. § 20.204, appeal 
withdrawals must be in writing, except for appeals withdrawn 
on the record at a hearing), the appeal for an increased 
rating is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in May 2001, the RO attempted to 
comply with the notification requirements of the VCAA.  
However, the notification is defective because the veteran 
was informed that the requested evidence and information 
should be submitted within 60 days rather than the one-year 
period provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, - 7009, -7010, (Fed Cir., Sep. 22, 
2003). 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

First, the Board notes that available service medical records 
pertaining to the veteran's active service from March 1966 to 
June 1968 are noted to have been obtained.  However, a 
February 2003 VA examination report notes that the veteran 
was going on active duty later that month "for probably one 
year."  It is unclear whether the veteran is currently on 
active duty.  The dates of any recent active service should 
be verified and the veteran's service medical records should 
be obtained.  See 38 C.F.R. § 3.159(c) (2003). 

Finally, the Board notes that in an August 2002 notice of 
disagreement, the veteran requested "a hearing by [a] local 
hearing officer at [the] local VARO."  Subsequently, the 
veteran and his representative attended an informal hearing 
with a decision review officer in September 2002.  However, 
inasmuch as the record does not indicate that a formal 
hearing before a hearing officer at the RO has been held or 
that the veteran has withdrawn this request, he must be 
provided an opportunity to present testimony at a local 
hearing at the RO.  See 38 C.F.R. § 3.103(c) (2003).

In light of these circumstances, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should appropriately schedule 
the veteran for a local hearing at the RO 
at the earliest available opportunity.  
(Note: If the veteran no longer desires 
such a hearing, a statement-preferably, 
a signed writing-to that effect should 
be associated with the claims file.)

2.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 for the issues 
on appeal.  It should also inform him 
that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.

3.  The RO should contact the Service 
department and the National Personnel 
Records Center in an attempt to verify 
all the veteran's active service and to 
obtain all outstanding service medical 
records. 

4.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering any examinations deemed 
necessary. 

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
With regard to the veteran's claims for 
increased ratings, the RO should consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail. 

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




